Citation Nr: 1241235	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  08-02 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left wrist disorder, to include as secondary to malaria.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left elbow disorder, to include as secondary to malaria.

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left shoulder disorder, to include as secondary to malaria.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1944 to March 1947.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs Regional Office in St. Petersburg, Florida (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).

In October 1979, the Veteran submitted a claim of entitlement to service connection for an "arm" disorder, to include as secondary to malaria; left versus right was not specified.  The Veteran also submitted a claim of entitlement to a compensable evaluation for his service-connected malaria.  In March 1980, the Veteran's claim of entitlement to a compensable rating for his service-connected malaria was administrative denied, after which the Veteran did not appeal; no decision was rendered as to the Veteran's claim of entitlement to service connection for an arm disorder.  In May 1989, the Veteran submitted a claim of entitlement to service connection for "multiple degenerative joint problems," which he asserted were secondary to his service-connected malaria.  The Veteran did not specify, and the evidence of record did not describe, the particular joints with degenerative "problems."   In October 1989, the Veteran's claim was captioned as entitlement to service connection for arthritis "as due to service-connected malaria."  This claim was denied as the evidence then of record did not include a diagnosis of arthritis.

Although a claim of entitlement to service connection for an arm disorder, to include as secondary to malaria, was not specifically adjudicated in response to the Veteran's October 1979 claim, the Board finds that this claim was effectively adjudicated in the October 1989 denial of the Veteran's claim of entitlement to service connection for arthritis (of multiple, unspecified joints), to include as due to malaria.  See Brokowsky v. Shinseki, 23 Vet. App. 79, 84 (2009); Velez v. Shinseki, 23 Vet. App. 199, 204 (2009); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Following the October 1989 rating decision, the Veteran did not perfect an appeal and, thus, that decision is final based on the evidence then of record.

In November 2006, the Veteran submitted a claim of entitlement to service connection for a left shoulder disorder.  In February 2007, the Veteran submitted claims of entitlement to service connection for a left wrist disorder and a left elbow disorder.  The evidence submitted or obtained in support of the Veteran's November 2006 claim and February 2007 claims demonstrated a diagnosis of left wrist, left elbow, and left shoulder arthritis.  Given that a claim of entitlement to service connection for arthritis of multiple, unspecified joints and a claim of entitlement to service connection for an arm disorder were previously denied, the Board finds that entitlement to the benefits sought by the Veteran via his November 2006 and February 2007 claims have already been adjudicated.  Id.  Moreover, because these claims were denied and that denial is final, the Board finds that the Veteran's November 2006 claim and February 2007 claims are properly captioned as seen on the title page above and will be addressed as such herein.  


FINDINGS OF FACT

1.  In October 1989, the Veteran's original claims of entitlement to service connection for a left wrist disorder, a left elbow disorder, and a left shoulder disorder were denied.  Although provided notice of this decision, the Veteran did not perfect an appeal thereof. 

2.  Evidence received since the October 1989 rating decision is new and material, as it raises a reasonable possibility of substantiating the claims of service connection for a left wrist disorder, a left elbow disorder, and a left shoulder disorder. 

3.  A current left wrist disorder cannot be reasonably disassociated from the Veteran's active duty service.

4.  A current left elbow disorder cannot be reasonably disassociated from the Veteran's active duty service.

5.  A current left shoulder disorder cannot be reasonably disassociated from the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the October 1989 rating decision, and the Veteran's claim of entitlement to service connection for a left wrist disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2012). 

2.  New and material evidence has been submitted since the October 1989 rating decision, and the Veteran's claim of entitlement to service connection for a left elbow disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2012). 

3.  New and material evidence has been submitted since the October 1989 rating decision, and the Veteran's claim of entitlement to service connection for a left shoulder disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012). 

4.  A left wrist disorder was incurred in or due to active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107; 38 C.F.R. § 3.303 (2012).

5.  A left elbow disorder was incurred in or due to active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107; 38 C.F.R. § 3.303 (2012).

6.  A left shoulder disorder was incurred in or due to active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Without deciding whether notice and development requirements have been satisfied, the Board is not precluded from adjudicating the Veteran's claims to reopen the issues of entitlement to service connection for a left wrist disorder, a left elbow disorder, and a left shoulder disorder.  This is so because the Board is taking action favorable to the Veteran.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Historically, the Veteran served on active duty from September 1944 to March 1947.  As discussed in the Introduction above, in October 1979, the Veteran submitted a claim of entitlement to service connection for an "arm" disorder, to include as secondary to malaria.  In May 1989, the Veteran submitted a claim of entitlement to service connection for arthritis of multiple, unspecified joints, to include as secondary to malaria.  These claims were denied in an October 1989 rating decision.  Although he was provided notice of this decision and notice of his appellate rights that same month, the Veteran did not perfect an appeal.  Accordingly, the October 1989 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1104 (2012).

In November 2006, the Veteran submitted a claim of entitlement to service connection for a left shoulder disorder, to include as secondary to malaria.  In February 2007, the Veteran submitted claims of entitlement to serviced connection for a left wrist disorder and a left elbow disorder, both to include as secondary to malaria.  As determined above, entitlement to service connection for these disabilities was denied in the October 1989 rating decision.  See Brokowsky v. Shinseki, 23 Vet. App. 79, 84 (2009); Velez v. Shinseki, 23 Vet. App. 199, 204 (2009); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Although the Veteran's November 2006 and February 2007 claims have not been previously captioned or evaluated as claims to reopen, upon closer inspection of the Veteran's claims file, the Board finds this is now appropriate.  The Veteran's claims were denied in a May 2007 rating decision, after which he perfected an appeal.  The Board remanded the Veteran's claims on two previous occasions for further development.  As the benefits sought on appeal are being granted herein, compliance with those remands is moot.  

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim will be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 101, 116-18 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Although the RO has not previously considered whether new and material evidence had been submitted to reopen the Veteran's claims of entitlement to service connection for a left wrist disorder, a left elbow disorder, or a left shoulder disorder, RO decisions are not binding on the Board and, consequently, the Board must decide whether new and material evidence has been received to reopen the Veteran's claims.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993)(holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the October 1989 rating decision is the last final disallowance with respect these claims, the Board must review all of the evidence submitted since then to determine whether the Veteran's claims of entitlement to service connection for a left wrist disorder, a left elbow disorder, and/or a left shoulder disorder should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

At the time of the October 1989 rating decision, the evidence of record did not include current diagnoses of a left wrist disorder, a left elbow disorder, or a left shoulder disorder.  The lack of then current diagnoses served as the basis for the denial for these claims.  See Degmetich v. Brown, 104 F. 3d 1328, 1333 (1997)(holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)(holding that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . .In the absence of proof of present disability there can be no valid claim.").

In an April 2008 letter, J.B., M.D., rendered diagnoses of left wrist, left elbow, and left shoulder arthritis.  Further, Dr. J.B. related these diagnoses to an inservice left arm injury and or the Veteran's service-connected malaria.

The Board finds that the evidence submitted since the October 1989 rating decision is both new and material sufficient to reopen his claim of entitlement to service connection for mid to low back disorder.  Evans, 9 Vet. App. at 282-83.  The evidence discussed above is new because it was not previously submitted to VA for consideration.  This evidence is material because it related to an unestablished fact necessary to substantiate the claim.  Specifically, the Veteran's claims were denied in the October 1989 rating decision because the RO found that evidence of record did not include current diagnoses of a left wrist, left elbow, or left shoulder disorder.  The evidence submitted since the October 1989 rating decision included a diagnosis of a left wrist, left elbow, and left shoulder disorder.  Further, the Dr. J.B. related the Veteran's current left wrist, left elbow, and left shoulder arthritis to an inservice injury and/or his service-connected malaria.  Consequently, the Veteran has submitted new and material evidence sufficient to reopen his claims of entitlement to service connection for a left wrist disorder, a left elbow disorder, and a left shoulder disorder and, thus, the claims are reopened.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.  The Board will now address the issues of entitlement to service connection for a left wrist disorder, a left elbow disorder, and a left shoulder disorder.

In sum, the Veteran asserted that a current left wrist disorder, left elbow disorder, and left shoulder disorder were incurred as a result of two inservice injuries.  First, the Veteran asserted that he injured his left arm while he was operating a landing craft in 1946.  Specifically, during maneuvers in California, he asserted that the steering wheel spun when the rudder struck a sand bar, resulting in an injury to his left wrist, left elbow, and left shoulder.  Second, the Veteran asserted that he incurred injuries to his left wrist, left elbow, and left shoulder as a result of a mortar attack.  Alternatively, the Veteran asserted that a left wrist disorder, left elbow, disorder, and left shoulder disorder were either caused or aggravated by his service-connected malaria.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

With respect to the Veteran's assertions as to inservice injuries, his service personnel records clearly demonstrated that he operated a landing craft during his active duty service and that he participated in combat operations.  Significantly, the Veteran's Form DD 214 demonstrated that he was awarded a Combat Infantry Badge and participated in the Battle of Southern Philippines on Cebu and Negros.  Further, a Separation Qualification Record showed that his military occupational specialty was Seaman Landing Craft.

In the case of any veteran who engaged in combat with the enemy in active service...during a period of war...[VA] shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.

38 U.S.C.A. § 1154(b)  (West 2002).

According to a service treatment record dated in October 1946, the Veteran complained of and was treated for a "contusion, left wrist, cause unknown."  In a separate treatment report dated the same day, the diagnosis was "contusion left wrist."  Both treatment reports demonstrated that the Veteran incurred the left wrist contusion in the line of duty, but neither discussed the incident giving rise to the injury.

Based on the above, the Board finds that Veteran's assertions to be competent and credible evidence as to the circumstances giving rise to an injury to his left wrist, left elbow, and left shoulder during landing craft maneuvers in California in 1946.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006)(holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465 (1994)(holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses); Caluza v. Brown, 7 Vet. App. 498, 506 (1995)(holding that, in weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the veteran).  Further, the Board finds that the Veteran's assertion are competent and credible evidence of incurring left wrist, left elbow, and left shoulder injuries as a result of a mortar attack because such assertions are consistent with the circumstances, conditions, or hardships of his combat service.  38 U.S.C.A. 
§ 1154(b).  Accordingly, the salient issue with respect to each of the Veteran's claims is whether any current left wrist, left elbow, and/or left shoulder disorder is/are etiological related to the inservice injuries or was/were caused or aggravated by a service-connected disability.

In an April 2008 letter, Dr. J.B. opined as follows:

I have been [the Veteran's] family Doctor for over 9 years.  [The Veteran] as a long history of arthritis, degenerative and rheumatoid...There is a history that when malaria is in the blood stream causing fever, shivering, joint pain, vomiting, anemia, and convulsions, enlargement of the spleen, all of which can lead to arthritis faster then [sic] normal.  [The Veteran] said he received injuries to his left wrist, arm, and shoulder while he was operating a land craft on maneuvers off the coast of Santa Barbara, California, while in the army in 1946.  This injury has cause [sic] more problems for him with his arthritis.

...

After an extensive examination of [the Veteran] and reading the available military records that [the Veteran] has shown me, it is my opinion that his problems have been caused from his boating accident hurting his left shoulder, and left wrist causing him chronic pain in his left side of neck, left shoulder, and left wrist.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  There was no probative evidence of record that disassociated the Veteran's current left wrist, left elbow, and left shoulder arthritis from his active duty service.  Further, while Dr. J.B.'s April 2008 opinion was not a model of clarity, it was the only probative etiological opinion of record and it supported the Veteran's claims. 

Accordingly, with a generous application of the doctrine of reasonable doubt, the Board finds that a current left wrist disorder, left elbow disorder, and left shoulder disorder are related to his active duty service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, service connection is warranted for a left wrist disorder, a left elbow disorder, and a left shoulder disorder.

In making this determination, the Board acknowledged the presence of a November 2010 VA examination report.  However, in a July 2011 remand, the Board found that the November 2011 VA examination was inadequate for purposes of deciding the Veteran's claims.  As such, the resulting opinion was not probative and, thus, was not considered herein.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997)(holding that, under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case). 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left wrist disorder is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for a left elbow disorder is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for a left shoulder disorder is reopened.

Service connection for a left wrist disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for a left elbow disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for a left shoulder granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


